Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 02/26/2021.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 has been placed in record and considered by the examiner.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant asserts that prior art of record does not disclose “sending, by the data stream conversion service, a notification message to a message queue in response to receiving the first fragment, wherein the notification message includes the metadata of the ... multimedia file” Examiner respectfully disagrees.  Based on the broadest reasonable interpretation, the claim recites in response to determining that a first fragment is received, sending a message containing metadata to a queue.  Perahia discloses file transfer protocol library 200 (e.g. client) may enable a file to be sent in chunks that may be packed into packets, which can contain a portion (chunk) of file content, file information, chunk information, and other metadata ([0035]).  The server computer may check whether at least a part of the file exists with the same name as the filename received in the 
Furthermore, applicant argues that the prior art of record fails to disclose “obtain[s] the notification message from the message queue" and "process[es] the other fragments of the ... multimedia file based at least in part on the notification message” Examiner respectfully disagrees. Perahia discloses the server computer may load (i.e. obtain from queue) the corresponding metadata file (i.e. notification message with metadata) to examine which ranges of the file, indicated by start and end indices, have already been received (i.e. processing).  Subsequently, the metadata file may indicate that the whole file has successfully been stored. The server computer may combine the stored chunks (i.e. processing other fragments) of the file by an appropriate method to generate the complete file ([0102], [0131]).  Therefore, based on the broadest reasonable interpretation, the prior art of record discloses each limitation of the independent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 10, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perahia et al. (US 2018/0270292 A1) in view of Sheffler et al. (US 2014/0010517 A1).
Regarding claim 1, Perahia discloses a method of processing multimedia files, comprising:
receiving, by a data stream conversion service, a plurality of fragments of at least a multimedia file ([0019]:  the client computer may send the file to the server computer in chunks), wherein the data stream conversion service first receives a first fragment containing metadata of the at least a multimedia file and subsequently receives other fragments of the at least a multimedia file in a predetermined order ([0019]:  Data can be sent between the computers by HTTP connection. The server computer can receive first request to establish a first HTTP connection from the client computer. The server computer may receive metadata, including at least a filename, a client ID, and a file size, for a file as part of the first request. [0080]-[0081]:  Client computer 520 may update the indices of the next chunk to start index 31 and end index 50 after dynamically determining that a chunk size of 20 is appropriate. Client computer 520 may then read file content in the range of indices 31 to 50 from the file stored at client computer 520.  The steps are repeated until the end of the file is reached); 
sending, by the data stream conversion service, a notification message to a message queue in response to receiving the first fragment, wherein the notification message includes the metadata of the at least a multimedia file ([0127]:  The server computer may check whether at least a part of the file exists with the same name as the filename received in the metadata from the client computer. If the file with the filename does not locally exist, the server computer may create a new file with the filename at S807 and store the new file at local disk 820. [0130]:  a new metadata file may be created at S810 and the server computer may add the range of indices to the newly created metadata file. The metadata file may be stored on local disk 820. The range of indices may correspond to a chunk that was just stored at the server computer and may be indicated by a start index and an end index); 
obtaining, by an encoding and decoding service, the notification message from the message queue ([0131]: The server computer may load the corresponding metadata file at S812 to examine which ranges of the file, indicated by start and end indices, have already been received); and 
processing, by the encoding and decoding service, the other fragments of the at least a multimedia file based at least in part on the notification message ([0102], [0133]:  Subsequently, the metadata file may indicate that the whole file has successfully been stored. The server computer may combine the stored chunks of the file by an appropriate method to generate the complete file).
However, Perahia does not disclose wherein the notification message includes the metadata of the at least a multimedia file and a corresponding Hyper Text Transfer Protocol (HTTP) interface address.
In an analogous art, Sheffler discloses wherein the notification message includes the metadata of the at least a multimedia file and a corresponding Hyper Text Transfer Protocol (HTTP) interface address. ([0017], [0032]:  The URL that will receive the posted segment is "http://vxp01.sensr.net/upload/cam446"--the upload portal for camera 446. The server may potentially use the content-type meta-information to make decisions about the storing and presentation of the video file "seg01.ts".)
a corresponding Hyper Text Transfer Protocol (HTTP) interface address” taught by Sheffler.
One of ordinary skilled in the art would have been motivated because it would have enabled  to use the meta-data in order to tag the segments and stored in the database (Sheffler, [0024], [0032]). 

Regarding claim 2, Perahia-Sheffler discloses the method of claim 1, wherein the data stream conversion service comprises a data stream main thread and at least a HTTP thread (Perahia, [0061],[0062]:  File transfer protocol library 402 may manage processing (e.g., chunking and packaging) of a file during the transmission. HTTP handler module 404 may be the entry point to which to activate logic manager module 408. HTTP handler module 404 may enable examination of incoming and outgoing requests received by server handler module 400 and determine one or more actions to be taken based on the requests).  

Regarding claim 3, Perahia-Sheffler discloses the method of claim 2, wherein the data stream main thread receives and caches the plurality of fragments of the at least a multimedia file, and the data stream main thread sends the notification message to the message queue (Perahia, [0050]:  logic manager module 210 may manage incoming and outgoing packets and may determine the appropriate modules to utilize at a certain time. Logic manager module 210 may be the first and the last module to run until the completion of the file transmission. [0046], [0048]:  Packet module 202 may contain any information relevant to packets according to embodiments of the invention. For example, packet module 202 may hold raw data of the chunks of the file, as well as indices (e.g., start index and end index) associated with the chunks. Metadata module 206 may hold any information related to a file. Metadata module 206 may contain metadata including a filename, a client ID, and a file size. [0127]:  If the file with the filename does not locally exist, the server computer may create a new file with the filename at S807 and store the new file at local disk 820. [0130]:  a new metadata file may be created at S810 and the server computer may add the range of indices to the newly created metadata file. The metadata file may be stored on local disk 820).

Regarding claim 10, Perahia-Sheffler disclose the method of claim 1, wherein the processing, by the encoding and decoding service, the other fragments of the at least a multimedia file comprises at least one of image capturing, audio intercepting, transcoding, encoding or decoding (Sheffler, [0017], [0019]:  processing segments from image capturing device). The same rationale applies as in claim 1.

Regarding claims 11 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 12; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 18,  Perahia-Sheffler discloses the non-transitory computer-readable storage medium of claim 17, wherein the data stream conversion service comprises a data stream (Perahia, [0061],[0062]:  File transfer protocol library 402 may manage processing (e.g., chunking and packaging) of a file during the transmission. HTTP handler module 404 may be the entry point to which to activate logic manager module 408. HTTP handler module 404 may enable examination of incoming and outgoing requests received by server handler module 400 and determine one or more actions to be taken based on the requests), the data stream main thread receives and caches the plurality of fragments of the at least a multimedia file, and the data stream main thread sends the notification message to the message queue (Perahia, [0050]:  logic manager module 210 may manage incoming and outgoing packets and may determine the appropriate modules to utilize at a certain time. Logic manager module 210 may be the first and the last module to run until the completion of the file transmission. [0046], [0048]:  Packet module 202 may contain any information relevant to packets according to embodiments of the invention. For example, packet module 202 may hold raw data of the chunks of the file, as well as indices (e.g., start index and end index) associated with the chunks. Metadata module 206 may hold any information related to a file. Metadata module 206 may contain metadata including a filename, a client ID, and a file size. [0127]:  If the file with the filename does not locally exist, the server computer may create a new file with the filename at S807 and store the new file at local disk 820. [0130]:  a new metadata file may be created at S810 and the server computer may add the range of indices to the newly created metadata file. The metadata file may be stored on local disk 820).

Claims 4-5, 13-14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perahia in view of Sheffler, as applied to claims 2, 12, and 18, in further view of Basile (US 2015/0222681 A1).

However, Perahia-Sheffler does not disclose wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service.  
In an analogous art, Basile discloses wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service ([0034], [0035]:  Content node 110 issues an HTTP range request to origin server 130 for a header for a video file associated with the video content, and origin server 130 responsively provides the video file header to content node 110… Content node 110 processes the video file header to determine a first byte range of the video file located on origin server 130. Once the first byte range is determined, then content node 110 issues an HTTP range request for the particular bytes of the first byte range of the video file. [0064]:  software drives content node 600 to receive requests for content, determine if the content is stored in content node 600, retrieve content from origin servers).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service” taught by Basile.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify properties of a digital file associated with the content file (Basile, [0029]). 

(Basile, [0035]:  Once the first byte range is determined, then content node 110 issues an HTTP range request for the particular bytes of the first byte range of the video file. Responsively, origin server 130 returns the requested bytes of the video file).  The same rationale applies as in claim 4.

Regarding claim 13, Perahia-Sheffler disclose the system of claim 12, wherein the data stream main thread receives and caches the plurality of fragments of the at least a multimedia file, the data stream main thread sends the notification message to the message queue (Perahia, [0050]:  logic manager module 210 may manage incoming and outgoing packets and may determine the appropriate modules to utilize at a certain time. Logic manager module 210 may be the first and the last module to run until the completion of the file transmission. [0046], [0048]:  Packet module 202 may contain any information relevant to packets according to embodiments of the invention. For example, packet module 202 may hold raw data of the chunks of the file, as well as indices (e.g., start index and end index) associated with the chunks. Metadata module 206 may hold any information related to a file. Metadata module 206 may contain metadata including a filename, a client ID, and a file size. [0127]:  If the file with the filename does not locally exist, the server computer may create a new file with the filename at S807 and store the new file at local disk 820. [0130]:  a new metadata file may be created at S810 and the server computer may add the range of indices to the newly created metadata file. The metadata file may be stored on local disk 820).
However, Perahia-Sheffler does not disclose the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service.
In an analogous art, Basile discloses the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service ([0034], [0035]:  Content node 110 issues an HTTP range request to origin server 130 for a header for a video file associated with the video content, and origin server 130 responsively provides the video file header to content node 110… Content node 110 processes the video file header to determine a first byte range of the video file located on origin server 130. Once the first byte range is determined, then content node 110 issues an HTTP range request for the particular bytes of the first byte range of the video file. [0064]:  software drives content node 600 to receive requests for content, determine if the content is stored in content node 600, retrieve content from origin servers).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service” taught by Basile.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify properties of a digital file associated with the content file (Basile, [0029]). 



Regarding claim 19, Perahia-Sheffler discloses the non-transitory computer-readable storage medium of claim 18.
However, Perahia-Sheffler does not disclose wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service, and the at least a HTTP thread sends a fragment to the encoding and decoding service upon receiving a HTTP range request based on determining that the requested fragment is received or the at least a HTTP thread suspends the HTTP range request based on determining that the requested fragment is not received.
In an analogous art, Basile discloses wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service ([0034], [0035]:  Content node 110 issues an HTTP range request to origin server 130 for a header for a video file associated with the video content, and origin server 130 responsively provides the video file header to content node 110… Content node 110 processes the video file header to determine a first byte range of the video file located on origin server 130. Once the first byte range is determined, then content node 110 issues an HTTP range request for the particular bytes of the first byte range of the video file. [0064]:  software drives content node 600 to receive requests for content, determine if the content is stored in content node 600, retrieve content from origin servers), and the at least a HTTP thread sends a fragment to the encoding and decoding service upon receiving a HTTP range request based on determining that the requested fragment is received or the at least a HTTP thread suspends the (Basile, [0035]:  Once the first byte range is determined, then content node 110 issues an HTTP range request for the particular bytes of the first byte range of the video file. Responsively, origin server 130 returns the requested bytes of the video file).  
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “wherein the at least a HTTP thread monitors the corresponding HTTP interface address and processes at least a HTTP range request sent from the encoding and decoding service, and the at least a HTTP thread sends a fragment to the encoding and decoding service upon receiving a HTTP range request based on determining that the requested fragment is received or the at least a HTTP thread suspends the HTTP range request based on determining that the requested fragment is not received” taught by Basile.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify properties of a digital file associated with the content file (Basile, [0029]). 

Claims 6-7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perahia in view of Sheffler, as applied to claims 1 and 11, in further view of Knox et al. (US 2011/0173345 A1).
Regarding claim 6, Perahia-Sheffler discloses the method of claim 1, wherein the encoding and decoding service comprises an encoding and decoding main process (Perahia, [0102], [0133]:  The server computer may combine the stored chunks of the file by an appropriate method to generate the complete file).

In an analogous art, Knox discloses wherein the encoding and decoding service comprises an encoding and decoding main process and at least a Fast Forward Motion Picture Experts Group 16Attorney Docket No.: 108270.000030 (FFMPEG) subprocess ([0058]:  conversion tool (a script) is used to convert  source content flv to IF, with the resulting IF files then uploaded to the Storage subsystem. In this approach, metadata is used to have an HTTP proxy go forward to the Storage subsystem to retrieve the stream manifest, which then references the Storage subsystem for the remaining content. In this approach, files in mp4/flv are first converted to flv (e.g., using ffmpeg copy mode) to change the container to flv).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “wherein the encoding and decoding service comprises at least a Fast Forward Motion Picture Experts Group 16Attorney Docket No.: 108270.000030 (FFMPEG) subprocess” taught by Knox.
One of ordinary skilled in the art would have been motivated because it would have enabled to converted files to a specific format (Knox, [0058]). 

Regarding claim 7, Perahia-Sheffler-Knox discloses the method of claim 6, wherein the encoding and decoding main process obtains the notification message from the message queue, and the encoding and decoding main process starts the at least a FFMPEG subprocess in response to obtaining the corresponding HTTP interface address from the notification message (Knox, [0057]-[0058]:  An origin server from which the content object fragments are retrieved in this manner must support the use of HTTP Range requests… metadata is used to have an HTTP proxy go forward to the Storage subsystem to retrieve the stream manifest, which then references the Storage subsystem for the remaining content. In this approach, files in mp4/flv are first converted to flv (e.g., using ffmpeg copy mode) to change the container to fly).  The same rationale applies as in claim 6.  

Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 8, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perahia in view of Sheffler in view of Knox, as applied to claim 6 and 15, in further view of Basile (US 2015/0222681 A1).
Regarding claim 8, Perahia-Sheffler-Knox discloses the method of claim 6, wherein the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address (Knox, [0057]:  HTTP range request).
However, Perahia-Sheffler-Knox does not disclose the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file. 
In an analogous art, Basile discloses the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file ([0028]:  To request the header portion or the media content portion, content node 110 can issue one or more HTTP range requests to origin server 130. The HTTP range requests can indicate a first range to retrieve the header portion of “video 1” and can indicate a second range to retrieve the portion of the media content. In many examples, separate HTTP range requests are issued, one for the header portion, and one for the portion of the media content).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler-Knox to comprise “the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file” taught by Basile.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify properties of a digital file associated with the content file (Basile, [0029]). 

Regarding claim 16, Perahia-Sheffler-Knox disclose the system of claim 15, wherein the encoding and decoding main process obtains the notification message from the message queue and starts the at least a FFMPEG subprocess in response to obtaining the corresponding HTTP interface address from the notification message (Knox, [0057]-[0058]:  An origin server from which the content object fragments are retrieved in this manner must support the use of HTTP Range requests… metadata is used to have an HTTP proxy go forward to the Storage subsystem to retrieve the stream manifest, which then references the Storage subsystem for the remaining content. In this approach, files in mp4/flv are first converted to flv (e.g., using ffmpeg copy mode) to change the container to fly).
However, Perahia-Sheffler-Knox discloses the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address, and the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file.
 ([0028]:  To request the header portion or the media content portion, content node 110 can issue one or more HTTP range requests to origin server 130. The HTTP range requests can indicate a first range to retrieve the header portion of “video 1” and can indicate a second range to retrieve the portion of the media content. In many examples, separate HTTP range requests are issued, one for the header portion, and one for the portion of the media content).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler-Knox to comprise the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address, and the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file” taught by Basile.
One of ordinary skilled in the art would have been motivated because it would have enabled to identify properties of a digital file associated with the content file (Basile, [0029]). 

Regarding claim 20, Perahia-Sheffler discloses the non-transitory computer-readable storage medium of claim 17.
However, Perahia-Sheffler does not disclose wherein the encoding and decoding service comprises an encoding and decoding main process and at least a Fast Forward Motion Picture Experts Group (FFMPEG) subprocess, the encoding and decoding main process obtains the 
In an analogous art, Knox discloses wherein the encoding and decoding service comprises an encoding and decoding main process and at least a Fast Forward Motion Picture Experts Group (FFMPEG) subprocess ([0058]:  conversion tool (a script) is used to convert  source content flv to IF, with the resulting IF files then uploaded to the Storage subsystem. In this approach, metadata is used to have an HTTP proxy go forward to the Storage subsystem to retrieve the stream manifest, which then references the Storage subsystem for the remaining content. In this approach, files in mp4/flv are first converted to flv (e.g., using ffmpeg copy mode) to change the container to flv), the encoding and decoding main process obtains the notification message from the message queue and starts the at least a FFMPEG subprocess in response to obtaining the corresponding HTTP interface address from the notification message (Knox, [0057]-[0058]:  An origin server from which the content object fragments are retrieved in this manner must support the use of HTTP Range requests… metadata is used to have an HTTP proxy go forward to the Storage subsystem to retrieve the stream manifest, which then references the Storage subsystem for the remaining content. In this approach, files in mp4/flv are first converted to flv (e.g., using ffmpeg copy mode) to change the container to fly).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “wherein the encoding and decoding service comprises an encoding and decoding main process and at least a Fast Forward Motion Picture Experts Group (FFMPEG) subprocess, the encoding and decoding main process obtains the notification message from the message queue and starts 
One of ordinary skilled in the art would have been motivated because it would have enabled to converted files to a specific format (Knox, [0058]). 
However, Perahia-Sheffler-Knox discloses the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address, and the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file.
In an analogous art, Basile discloses the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address, and the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file ([0028]:  To request the header portion or the media content portion, content node 110 can issue one or more HTTP range requests to origin server 130. The HTTP range requests can indicate a first range to retrieve the header portion of “video 1” and can indicate a second range to retrieve the portion of the media content. In many examples, separate HTTP range requests are issued, one for the header portion, and one for the portion of the media content).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler-Knox to comprise the at least a FFMPEG subprocess sends at least a HTTP range request according to the corresponding HTTP interface address, and the FFMPEG subprocess first requests for the first fragment containing metadata of the at least a multimedia file and then requests for the other fragments of the at least a multimedia file” taught by Basile.
(Basile, [0029]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perahia in view of Sheffler, as applied to claim 1, in further view of Lim et al. (US 2017/0093954 A1).
Regarding claim 9, Perahia-Sheffler discloses the method of claim 1.
However, Perahia-Sheffler does not explicitly disclose wherein a size of the at least a multimedia file is less than 2GB, and a size of each file fragment is approximately in a range of 2MB to 10MB.  
In an analogous art, Lim discloses wherein a size of the at least a multimedia file is less than 2GB ([0003]:  the file is very large (e.g., in the gigabyte range) [i.e. 1 GB-2GB), and a size of each file fragment is approximately in a range of 2MB to 10MB ([0028]:  the size of each chunk may be variable between 0.5 and 8 megabytes).
Therefore, it would have been obvious before the effective filled date of the claimed invention to a person having ordinary skill in the art to modify Perahia-Sheffler to comprise “wherein a size of the at least a multimedia file is less than 2GB, and a size of each file fragment is approximately in a range of 2MB to 10MB” taught by Lim.
One of ordinary skilled in the art would have been motivated because it would have enabled to dive a file based on the limitation on the number of chunks (Lim, [0028]). 

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Poletto et al., US 9,112,936 B1: Systems and Methods for Ephemeral Eventing. 
Tuscano et al., US 2017/0070302 A1: System and Method for Sharing Mobile Video and Audio Content.
Westerlund et al. US 2019/0281367 A1:  Resource Segmentation to Improve Delivery Performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446